Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an after final amendment.
The applicant has filed an AFCP 2.0 pilot program request.
The applicant has also filed an IDS.
The amendment recites “…[a]
method for controlling an Unmanned Aerial Vehicle (UAV), comprising: receiving an authorized flight plan with a flight path from a start location to an end location for the UAV; 
receiving an enhanced flight plan to the authorized flight plan from 
a supplemental data service provider, wherein the enhanced flight plan supplements the authorized flight plan by including one or more predefined points provided by the supplemental data service provider, in which  provides each predefined point is defined by 
a set of conditions and 
a set of locations, 
the set of locations including alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned  condition of the set of conditions along the flight; storing the one or more predefined points in the UAV; flying the UAV along the flight path according to the enhanced flight plan; detecting, by the UAV, a condition from a respective set of conditions associated with a predefined point in the one or more predefined points stored in the UAV, wherein the condition pertains to the occurrence of the unexpected or unplanned  condition; and adjusting, autonomously by the UAV and in response to detecting the occurrence of the unexpected or unplanned condition, the flight path of the UAV to navigate to an alternative location from-a the set of locations associated with the predefined point and associated with the  occurrence of the unexpected or unplanned condition”.
United States Patent No.: 9,310,222 B1 to Suiter et al. that was filed in 2014 teches “…[a]
method for controlling an Unmanned Aerial Vehicle (UAV), comprising: receiving an authorized flight plan with a flight path from a start location to an end location for the UAV; 
receiving an enhanced flight plan to the authorized flight plan from 

    PNG
    media_image1.png
    715
    1114
    media_image1.png
    Greyscale
a supplemental data service provider, wherein the enhanced flight plan supplements the authorized flight plan by including one or more predefined  points provided by the supplemental data service provider, in which  provides each predefined point is defined by 
a set of conditions and 
a set of locations,  (see FIG. 2 where the device can track 1. Weather, 2. Terrain, 3. Atmospheric pressure 4. Airports and 4. Traffic and compare them all in block 540 to provide the emergency landing locations )
the set of locations including alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned  condition of the set of conditions along the flight; storing the one or more predefined points in the UAV; flying the UAV along the flight path according to the enhanced flight plan; detecting, by the UAV, a condition from a respective set of conditions associated with a predefined point in the one or more predefined points stored in the UAV, wherein the condition pertains to the occurrence of the unexpected or (see claim 1-12 and col. 24, lines 1-59) 
    PNG
    media_image2.png
    887
    823
    media_image2.png
    Greyscale
unplanned  condition; and adjusting, autonomously by the UAV and in response to detecting the occurrence of the unexpected or unplanned condition, the flight path of the UAV to navigate to an alternative location from-a the set of locations associated with the predefined point and associated with the  occurrence of the unexpected or unplanned condition”.  (see FIG. 8a where based on the position of the aircraft in blocks 1 and the best closes landing sites, and unusual condition is detected and an engine is determined to be out; and a notification is provided and the flight plan provides for using an auto-pilot a flight plan to land immediately based on the listings of the flight plan that are ranked in FIG. 8b and shown in FIG. 13 as within 60 nm to the landing zone 208 via autopilot) 
Applicant has filed an after final amendment. 
The applicant also has filed an AFCP 2.0 pilot program request. 
	The amendment thus raises new issues.
	The amendment is not entered. 
Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668